

113 HR 3157 IH: Public Access to Public Science Act
U.S. House of Representatives
2013-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3157IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2013Mr. Sensenbrenner (for himself and Ms. Eddie Bernice Johnson of Texas) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo ensure public access to published materials concerning scientific research and development activities funded by Federal science agencies.1.Short titleThis Act may be cited as the Public Access to Public Science Act.2.Public access policy(a)In generalEach covered agency shall formulate and implement a public access policy to make covered works publicly available, without charge, on the day after the end of the embargo period, in a manner consistent with copyright law.(b)SpecificationsThe public access policy shall—(1)allow the public to read, download, and analyze by machine covered works in digital form;(2)facilitate easy public search of, analysis of, and access to covered works;(3)encourage public-private collaboration to—(A)maximize the potential for interoperability between public and private platforms;(B)avoid unnecessary duplication of existing mechanisms; and(C)maximize the impact of the covered agency’s research investment;(4)ensure that attribution to authors, journals, and original publishers is maintained; and(5)ensure that publications and metadata are stored in an archive that—(A)provides for long-term preservation and access to full content of the covered work without charge, where appropriate, and balancing cost and public value;(B)uses a standard, widely available, and, to the extent possible, nonproprietary archival format for text and associated content, including images, video, and supporting data;(C)provides access for persons with disabilities consistent with section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d); and(D)enables integration and interoperability with other public access repositories.(c)MetadataNotwithstanding subsection (a), a covered agency’s public access policy shall ensure full public access to covered works’ metadata without charge upon first publication in a data format that ensures interoperability with current and anticipated future search technology. Where possible, the metadata shall provide a link to the location where the full text and associated supplemental materials will be made available at the end of the applicable embargo period.3.Formulation of a public access policy(a)In generalEach public access policy shall include—(1)a strategy for enabling the public to electronically locate and access publications resulting from federally funded scientific research;(2)a strategy for maintaining a repository or repositories, either within the covered agency or through an arrangement with another Federal agency or agencies or through an arrangement with a public or private entity, if consistent with the purposes of this Act, including free public access in perpetuity, interoperability, and long-term preservation, so long as the covered agency maintains an active Web link to the repository or repositories for public access;(3)a strategy for incorporating existing covered works into the repository or repositories required under paragraph (2) to the extent practicable;(4)a strategy for notifying research funding recipients of their obligations under this Act; and(5)a strategy for taking into account different funding models for scholarly publishing, including author-pays fees, in the covered agency’s grant and other funding mechanisms.(b)Coordination with stakeholdersIn developing its public access policy, the covered agency shall use a transparent process for soliciting views from stakeholders, including federally funded researchers, institutions of higher education, libraries, publishers, users of federally funded research results, and civil society groups.(c)Coordination with other Federal agenciesIn developing its public access policy, the covered agency shall collaborate and coordinate with other Federal agencies to maximize the consistency and compatibility of public access across the Federal Government.(d)Report to CongressNot later than 6 months after the date of enactment of this Act, each covered agency shall transmit a report, containing its public access policy and the mechanism described in section 6, to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.4.Implementation of public access policy(a)In generalNot later than 1 year after the transmission of the report required under section 3(d), each covered agency shall implement its public access policy.(b)InputThe implementation of such policy, including the mechanism described in section 6, shall consider input provided by relevant stakeholders and other Federal agencies.(c)Savings provisionNothing in this Act shall affect the application of United States copyright law.5.Periodic review(a)In generalAt least once every 5 years, each covered agency shall revise, as necessary, its public access policy, including the mechanism described in section 6.(b)Report to CongressEach covered agency shall transmit a report containing its public access policy and the mechanism described in section 6, as revised under subsection (a), to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate not later than 30 days after completing such revision.6.Mechanism for modification of embargo periodEach covered agency, in coordination with the stakeholders described in section 3(b), shall provide a mechanism for a stakeholder to petition to change the embargo period under this section for specific covered works by presenting evidence that the public interest will be substantially and uniquely harmed under a covered agency’s public access policy related to such work. If a covered agency determines that the public interest will be substantially and uniquely harmed upon reviewing the petition, the covered agency may change the embargo period by no more than 6 months at a time from its current embargo period.7.DefinitionsFor the purposes of this Act—(1)the term covered agency means—(A)the National Aeronautics and Space Administration;(B)the National Science Foundation;(C)the National Institute of Standards and Technology; and(D)the National Weather Service.(2)the term covered work means any peer-reviewed research results published in scholarly publications that are based on research funded in whole or in part by a covered agency, but such term does not include—(A)research progress reports presented at professional meetings or conferences;(B)laboratory notes, preliminary data analyses, notes of the author, phone logs, or other information used to produce final manuscripts;(C)classified research; or(D)work not submitted to a peer-reviewed publication or work that is rejected by a peer-reviewed publication; and(3)the term embargo period means the period of time no more than 12 months after the initial date of publication of a covered work, unless modified under section 6.